Citation Nr: 9912034	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for a 
herniated nucleus pulposus, L3-4, currently rated as 40 
percent disabling.

2.  Entitlement to an increased disability rating for 
migraine headaches, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran increased 
disability ratings for his service-connected herniated 
nucleus pulposus, L3-4, and migraine headaches. 


FINDINGS OF FACT

1.  The veteran's service-connected herniated nucleus 
pulposus, L3-4, is not manifested by more than severe 
symptoms of intervertebral disc syndrome , characterized by 
recurring attacks with intermittent relief.

2.  The veteran's service-connected migraine headaches are 
not manifested by more than characteristic prostrating 
attacks occurring once a month over the last several months.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for the veteran's service-connected herniated 
nucleus pulposus, L3-4, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (1998).

2.  The schedular criteria for a disability rating in excess 
of 30 percent for the veteran's service-connected migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (formerly the United States 
Court of Veterans Appeals) (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examinations, consultation reports, treatment records, and 
radiology reports, as well as the veteran's written 
statements.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Pursuant to a May 1975 RO rating decision, the veteran was 
initially granted service connection for a herniated nucleus 
pulposus, L3-4 (at that time the disorder was referred to as 
chronic intermittent low back pain and numbness in the legs 
secondary to spondylolysis L5 without spondylithesis) and 
migraine headaches, which were both assigned a noncompensable 
disability rating.  The veteran's migraine headaches 
disability rating was increased to 10 percent pursuant to a 
June 1981 rating decision, while his herniated nucleus 
pulposus, L3-4, disability rating was increased to 10 percent 
in accordance with a January 1984 rating decision.  Pursuant 
to an April 1993 rating decision, the disability rating for 
his herniated nucleus pulposus, L3-4, was increased to 40 
percent, which has remained in effect ever since.  A May 1997 
rating decision increased the veteran's migraine headaches 
disability rating to 30 percent, which has remained in effect 
ever since.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998)


I. Herniated Nucleus Pulposus, L3-4

A December 1996 VA radiology report noted there were changes 
of disc dehydration at L3-4 and L4-5, a disc bulging with a 
patent central spinal and neural foramina at L3-4, and a 
central disc protrusion abutting the left L5 nerve root and 
effacement of the adjacent epidural fat at L4-5.

A March 1997 VA spine examination report stated the veteran's 
complaints of lumbar back discomfort, pain, and weakness.  
The examiner observed that the veteran walked without a limp 
and was able to dress and undress without difficulty.  
Sitting strait leg raises elicited pain, 70 degrees on the 
right and 80 degrees on the left.  Lying down, straight leg 
raises elicited pain at 60 degrees bilaterally.  There was no 
tenderness on palpation to the spine, although there was mild 
tenderness with a slight degree of bilateral spasm in both 
paraspinal areas and the lumbosacral area.  He demonstrated 
forward flexion to 45 degrees, right and left flexion to 25 
degrees, and he could posteriorly flex to 10 degrees, all 
with pain.  Following these maneuvers, spasm along the 
paraspinal areas was observed.  The diagnosis was low back 
syndrome secondary to degenerative changes with 
spondylolisthesis, lumbosacral spine.

A March 1997 VA neurology examination report stated that the 
veteran demonstrated forward flexion of the lumbar spine to 
40 degrees, and backward extension to 10 degrees, while 
lateral twisting and bending were done normally.  Straight 
leg raises were to 90 degrees in sitting position 
bilaterally, deep tendon reflexes were equal and active 
throughout, and gait and station were normal.  

An April 1998 VA general medical examination report included 
an examination of the veteran's lumbar spine.  There was no 
spasm of the paraspinal musculature at rest, and palpation 
revealed no tenderness over the spinous processes.  Supine 
straight leg raising elicited pain at 60 degrees bilaterally, 
forward flexion was limited to 50 degrees, backward extension 
was limited to 10 degrees, left lateral flexion was limited 
to 20 degrees, and right lateral flexion was limited to 30 
degrees.  Knee and ankle jerks were equal and active 
bilaterally.  The examiner observed loss of motion, pain on 
movement, as well as excess fatigability and incoordination.  
The assessment was degenerative disc disease of the lumbar 
spine.

An April 1998 VA neurology examination report stated the 
examiner reviewed the claims file and the chart.  The 
examiner noted that the veteran suffered from constant 
chronic low back pain, which was variable and intermittently 
associated with pain down the legs, causing them to give out.  
The veteran could stand on his toes and heels, do a deep knee 
bend without difficulty, gait and heel-to-toe walking was 
normal, and there were no sensory changes in his arms or 
legs, but he bent over slowly to 60 degrees before 
complaining of low back pain.  There was some mild pain to 
palpation of the low back, as well as decreased lumbar 
lordosis.  The impression was chronic low back pain.  

The veteran's back disability is currently rated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which provides the guidelines for evaluating 
intervertebral disc syndrome.  A 60 percent rating is 
appropriate for pronounced symptoms, characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is appropriate for severe symptoms, 
characterized by recurring attacks with intermittent relief.

Although the veteran suffers from chronic lumbar back pain, 
the neurological findings are not sufficient to support a 
disability rating in excess of 40 percent.  With regard to 
these findings, the Board notes there is no medical evidence 
showing that the veteran suffers from any sciatic neuropathy, 
numbness, tingling, or absent ankle jerk in his lower 
extremities.  The positive findings of pain generally, and of 
mild tenderness or spasm, during leg raises or upon 
palpation, along with intermittent instances of his legs 
giving out, more nearly approximate the criteria for a 40 
percent disability rating. 

Although Diagnostic Codes 5292 and 5295 are relevant to the 
veteran's lumbar back disability, the maximum disability 
rating available under each of these regulations is 40 
percent.  Code 5295 in particular provides for a 20 percent 
rating when there is, among other findings, muscle spasm on 
extreme forward bending.  40 percent may be assigned when the 
condition is severe with listing, positive Goldwaite's sign, 
marked limitation of forward bending, loss of lateral motion 
with joint changes, or some of the above with abnormal 
mobility or forced motion.  The Board observes that the 
disability picture presented by the veteran satisfies the 40 
percent criteria under Code 5295, as it does under 5293, but 
falls well short of meeting the criteria for 60 percent.  The 
severity of the neurological findings or manifestations are 
not what one might consider as pronounced as contrasted with 
severe.  

In reaching this decision, the Board acknowledges that where 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
in addition to the schedular criteria.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Although there is objective 
evidence of incoordination, excess fatigability, and painful 
movement, the 40 percent rating clearly covers the findings 
and pathology in the veteran's case.  Indeed, with out them, 
there is substantial doubt that a 40 percent rating would be 
applicable.  

Therefore, the Board concludes that a disability in excess of 
40 percent is not warranted.

II.  Migraine Headaches

November 1996 VA treatment records show the veteran was seen 
for an increasing amount of headaches, associated with 
blurred vision and some nausea.  

A November 1996 neurology examination report stated the 
veteran complained that the longest he had gone without a 
headache over the past couple of years is a couple of weeks.  
The impression was tension headaches. 

An April 1997 neurology examination report recounted the 
veteran's complaints of the increasing severity and frequency 
of his headaches, which were associated with visual problems, 
loss of memory, nausea, and eye tearing.  

An August 1997 VA radiology report's impression included 
"[n]o signal abnormality seen in the cerebral hemispheres, 
brain stem, or cerebellum."

An April 1998 VA neurology examination report recited the 
veteran's complaints of three to five headaches a month, and 
the longest he had gone without a headache in the last few 
months had been a week.  Moreover, in some instances, a 
headache may cause him to be in bed all day.  The examiner 
stated the veteran "does not have migraine headaches.  These 
are chronic tension headaches."  The impression was chronic 
headaches.

The veteran's disability is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, which provides the guidelines for 
rating migraine headaches.  Under this regulation, the 
maximum disability rating is 50 percent, which is for 
application when the migraines are manifested by very 
frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability.  A 30 
percent disability rating is for application when the 
migraine headaches are accompanied by characteristic 
prostrating attacks occurring once a month over the last 
several months.

Upon review of the medical evidence of record concerning the 
veteran's headaches, the Board finds that a disability rating 
in excess of 30 percent is not warranted.  Although the 
veteran did complain of three to five headaches per month, 
only sometimes did he report that these headaches required 
him to stay in bed most of the day, thus constituting a 
prostrating and prolonged attack.  As the medical evidence 
indicates that he does not suffer from such prostrating and 
prolonged attacks very frequently, the Board finds that the 
veteran's disability more nearly approximates the 30 percent 
criteria.  


III.  Conclusion

In reaching this decision the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has also considered the history of the veteran's 
disabilities, as well as the current clinical manifestations 
and the effect this disability may have on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  In 
addition, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the veteran as 
required by the holding of Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board, as did the RO, 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran's disabilities have not resulted 
in marked interference with his employment, nor have frequent 
periods of hospitalization been necessary.  Therefore, the 
criteria required for submission concerning the assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a herniated nucleus pulposus, L3-4, is denied. 

Entitlement to a disability rating in excess of 30 percent 
for migraine headaches is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

